Citation Nr: 1029274	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1974 
and from November 1977 to December 1981.  The Veteran also served 
in the Reserve from December 1974 to October 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

In September 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.to obtain 
a VA medical opinion.  The action specified in the September 2009 
Remand completed, the matter has been properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's Hepatitis C did not have onset in service and was 
not caused or aggravated by his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for Hepatitis 
C have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the RO has been unable 
to obtain any service treatment records pertaining to the 
Veteran's Reserve military service.  As the Veteran's service 
personnel records contain a copy of the Veteran's May 1974 oath 
of enlistment in the Army Reserve, it is not entirely clear to 
the Board whether the absence of any service treatment records 
from the Veteran's period of reserve service is because no 
records ever existed or because those records were lost.  It 
appears there may not have ever been any service treatment 
records from the Veteran's period of reserve service.  In any 
event, it is clear that there are no additional records that the 
Board can obtain.

In reviewing the Veteran's claims, the Board has considered the 
U.S. Court of Appeals for Veterans Claims (Court) statement in 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well reasoned 
findings and conclusions to evaluate and 
discuss all of the evidence that may be 
favorable to the appellant, and to provide 
an adequate statement of the reasons or 
bases for its rejection of such evidence is 
heightened.  

The Board has undertaken its analysis with this heightened duty 
in mind, notwithstanding the finding that it is likely service 
treatment records from the Veteran's period of reserve service 
never existed.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

In his claim, the Veteran attributes his Hepatitis C to exposure 
to infected blood from working as an EMT during service.  In May 
2010, the Veteran claimed additional risk factors including 
military sexual assault, sharing razors, and airgun inoculations.  
However, the Veteran also has additional risk factors for 
Hepatitis C including post-service employment as a paramedic, a 
long history of alcohol abuse, intravenous drug use, and a 
tattoo.  Additionally, the Board rejected the Veteran's claims of 
military sexual assault in a September 2009 decision denying 
entitlement to service connection for PTSD, finding that the 
overwhelming weight of the evidence was against his claim and 
that his assertions were not credible.  

The Veteran's DD-214 shows that he was a medical specialist; 
however, his service treatment records are negative for any 
testing for, or treatment of, Hepatitis C or any other blood-
borne illness.  

While the Veteran claimed in his May 2010 statement that he had a 
positive Hepatitis C test in 1988, it appears from VA treatment 
records that the first positive test of record occurred in May 
2001.  An October 2003 VA treatment note estimates the length of 
the Veteran's infection to be ten to twenty years ago, which 
suggests post-service exposure.

In January 2010, a VA medical doctor reviewed the Veteran's claim 
file, including service and post-service treatment records, and 
concluded that it is less likely than not that the Veteran became 
infected with Hepatitis C in service.  As rationale, the examiner 
noted that there is no evidence in the Veteran's service 
treatment records or service personnel records that he sought 
treatment for exposure to blood-borne pathogens such as Hepatitis 
C.  Additionally, the examiner noted that the Veteran had a 
number of post-service risk factors, particularly a history of 
intravenous drug use, which present a greater risk of Hepatitis C 
infection than the Veteran's in-service risk factors.  

As noted above, the Veteran does have some medical training and 
the Board finds his opinion as to the etiology of his Hepatitis C 
to be competent medical evidence.  

Given the Veteran's opinion and the VA examiner's opinion 
explained above, there is medical opinion evidence both favorable 
and unfavorable to the Veteran's claim.  In such cases, it is 
within the Board's province to weigh the probative value of those 
opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or basis 
for doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Additionally, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

At the outset, the Board notes that while the Veteran served as a 
paramedic, that is the extent of his medical training.  
Furthermore, it appears that the Veteran has not practiced as a 
paramedic for over a decade.  Thus, his skills are outdated and 
minimal compared to the VA examiner who is a practicing medical 
doctor.  This reduces the value of the Veteran's medical 
opinion.  

Additionally, the Veteran is not only providing a medical 
opinion, but is also the claimant.  Thus, he has an interest in 
the outcome of that to that upon which he has opined.  This 
interest in the outcome impacts negatively on his credibility and 
further reduces the weight of his opinion.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify."); see also Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) ("The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character").   

For the above, reasons, the Board finds the January 2010 VA 
opinion to be more probative regarding the etiology of the 
Veteran's Hepatitis C.  Based on this opinion, as well as the 
absence of Hepatitis C during service, entitlement to service 
connection for Hepatitis C is not warranted.  Further, the Board 
finds the facts of the case weigh against the claim, including 
many post-service risk factors for Hepatitis C, including post-
service employment as a paramedic, a long history of alcohol 
abuse, intravenous drug use, and a tattoo.  On a factual basis, 
standing alone, it makes it more likely than not that a post-
service risk factors is/are the cause of the Veteran's Hepatitis 
C, rather than the risks factors of service, which the Board 
finds, at best, were minimal. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as required 
by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in May 2004 and March 2006.  These letters informed 
the Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of supplemental 
statements of the case issued in June 2009 and May 2010, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The appellant was also afforded a 
VA medical opinion in January 2010.  The examination is adequate 
and probative for VA purposes because the examiner relied on 
sufficient facts and data, provided a rationale for the opinion 
rendered, and there is no reason to believe that the examiner did 
not reliably apply reliable scientific principles to the facts 
and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


